DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 3 flowchart includes the words “ja” and “nein”.  MPEP R-Patent Rules 1.52(b)(ii) Language, paper, writing, margins, and compact disc specifications. Suggest changing to “yes” and “no”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11, 12, 14-21, 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicenti (US 20160271795 A1) 
	Regarding Claim 1, Vicenti teaches An autonomous mobile robot comprising: (Fig. 1A-1C autonomous robot) a drive modulenvironment ([0037] The drive 160 can maneuver the robot 100 across the floor surface based on a drive command having x, y, and θ components (shown in FIG. 1A)) or a working module, configured to execute a task; ([0036] The cleaning system 155 uses rollers 122 a-b, the side brush 125, and a debris bin fan 123 housed in the robot body 102 to ingest debris.) a control module configured to send first or second control commands to the drive module or, respectively, the working module, the first or second control commands being configured to control the movement or, respectively, the task of the robot; ([0036] the body 102 of the robot 100 houses a control system 149 that includes a power system 150, a cleaning system 155, a drive system 160, a navigation system 170, a sensor system 180, a controller circuit 190 (herein also referred to as “controller 190”), and a memory storage element 195.) and a safety module configured to: monitor the robot behavior independently from the control module; ([0038] The sensor system 180 creates a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions (e.g., navigation actions, drive actions) to take within the environment.) detect a dangerous situation by assessing a current movement or task execution of the robot controlled by the control module to be dangerous based on specified criteria and send third control commands to the drive module or the working module; ([0034] Each cliff sensor 135 a-d is disposed near one of the side surfaces so that the robot 100 can detect an incoming drop or cliff from either side of its body 102. A distance larger than the expected clearance between the floor and the cliff sensor 135 a-d, e.g. greater than 2 mm, indicates that the cliff sensor 135 a-d has detected a cliff-like obstacle or environmental element in the floor topography.) and alter or stop the movement or task execution of the robot by the third control command if the current movement is assessed as being dangerous. ([0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop.)
Regarding Claim 2, Vicenti teaches wherein the safety module is further configured to: monitor the behavior of the robot that is determined by the control module in a situation that has been recognized by the safety module as a dangerous situation, and assess this behavior as adequate or inadequate in accordance with specified criteria. ([0036] the body 102 of the robot 100 houses a control system 149 that includes a power system 150, a cleaning system 155, a drive system 160, a navigation system 170, a sensor system 180, a controller circuit 190 (herein also referred to as “controller 190”), and a memory storage element 195. [0038] the sensor system 180 includes sensors disposed on the robot 100, such as the obstacle detection sensors 111, the wheel encoders 112 a-b, the bumper switches 117L and 117R, the optical mouse sensor 133, the IMU 134, and the cliff sensors 135 a-e. Some or all of the sensors of the sensor system 180 generate data related to features of structural elements in the environment, thereby enabling the navigation system 170 determine a mode or behavior to use to navigate about the environment for complete coverage of a room or cell or for avoiding a potential hazard, such as a low overhang that would render a wedged condition or a lamp base that would render a beached condition.)
Regarding Claim 3, Vicenti teaches wherein the monitoring the reaction of the control module comprises analyzing the control commands sent by the control module, wherein inferences can be drawn from the control commands regarding the current movement or task of the robot ([0043] the robot 100 can respond to events, such as contacting obstacles and walls within an area, detected by the bumper 115. A response can include using the navigation system 170 and drive system 160 to control the wheel modules 108 a-b to maneuver the robot 100 in response to the event. The robot 100 can, for example, move away from an obstacle or along a path adjacent to the obstacle.).
Regarding Claim 4, Vicenti teaches wherein the monitoring of the reaction of the control module (140) comprises receiving information from the drive modulor task of the drive module or, respectively, the working module. ([0043] the robot 100 can respond to events, such as contacting obstacles and walls within an area, detected by the bumper 115. A response can include using the navigation system 170 and drive system 160 to control the wheel modules 108 a-b to maneuver the robot 100 in response to the event. The robot 100 can, for example, move away from an obstacle or along a path adjacent to the obstacle [0037] The drive 160 can maneuver the robot 100 across the floor surface based on a drive command having x, y, and θ components (shown in FIG. 1A))
Regarding Claim 5, Vicenti teaches wherein the safety module is configured to only alter or stop the movement or task of the robot if the movement or task is assessed as dangerous and the reaction of the control module is assessed as inadequate. ([0043] the robot 100 can respond to events, such as contacting obstacles and walls within an area, detected by the bumper 115. A response can include using the navigation system 170 and drive system 160 to control the wheel modules 108 a-b to maneuver the robot 100 in response to the event. The robot 100 can, for example, move away from an obstacle or along a path adjacent to the obstacle [0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop)
Regarding Claim 8, Vicenti teaches wherein the sensor module has at least one floor clearance sensor configured to detect a dangerous ledge on the floor, wherein, for detection of a dangerous ledge, the at least one floor clearance sensor is configured to determine whether a distance between the robot and the floor beneath the robot exceeds a maximum value or to measure a distance between the robot and the floor beneath the robot, ([0034] Each cliff sensor 135 a-d emits radiation, e.g. infrared light, and detects a reflection of the radiation to determine the distance from the cliff sensor 135 a-d to the surface below the cliff sensor 135 a-d. A distance larger than the expected clearance between the floor and the cliff sensor 135 a-d, e.g. greater than 2 mm, indicates that the cliff sensor 135 a-d has detected a cliff-like obstacle or environmental element in the floor topography. )55521971;1US Application No. 16472524 Docket No. 2368-324 (0354133)Page 11 of 16wherein the safety module is configured to detect, based on the information provided by the at least one floor clearance sensor, a dangerous situation and/or wherein the safety module is configured to assess, based on the information provided by the at least one floor clearance sensor, the current movement of the robot as inadequate. ([0038] the sensor system 180 includes sensors disposed on the robot 100, such as the obstacle detection sensors 111, the wheel encoders 112 a-b, the bumper switches 117L and 117R, the optical mouse sensor 133, the IMU 134, and the cliff sensors 135 a-e. Some or all of the sensors of the sensor system 180 generate data related to features of structural elements in the environment, thereby enabling the navigation system 170 determine a mode or behavior to use to navigate about the environment for complete coverage of a room or cell or for avoiding a potential hazard)
Regarding Claim 11, Vicenti teaches wherein the sensor module (120) comprises at least one of: an optical sensor for contactless detection of obstacles ([0046] optical mouse sensor 133), a tactile sensor for contact detection of obstacles ([0012] bumper sensors), a camera for taking pictures of the environment ([0040] a camera), an acceleration sensor ([0048] The controller 190 can utilize sensed linear acceleration from the 3-axis accelerometer of the IMU 134), a rotation rate sensor, an odometer ([0051] gyroscope), a current sensor, a wheel contact switch ([0040] wheel drop sensors), or a laser sensor ([0040] a laser scanner). 
Regarding Claim 12, Vicenti teaches wherein the sensor modulor an angular velocity of the inertial measurement unit, ([0033] The robot body 102 further houses an IMU 134. In implementations, the IMU includes a 3-axis accelerometer and a 3-axis gyroscope. The 3-axis accelerometer measures x, y, and z acceleration, and the 3-axis gyroscope measures rotation about the x-, y-, and z-axes (e.g., pitch, yaw, and roll). As will be described below, the accelerator of the IMU 134 can be used to estimate drift in the x and y directions, and the gyroscope of the IMU 134 can be used to estimate drift in the orientation θ of the robot 100.) wherein the safety module is configured to: determine a stability of the robot based on the acceleration or the angular velocity of the inertial measurement unit and to assess it as endangered or not endangered, andDocket No. 2368-324 (0354133) Page 12 of 16to alter or stop the movement of the robot if the stability of the robot is assessed as endangered. ([0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop. [0038]  the sensor system 180 includes sensors disposed on the robot 100, such as the obstacle detection sensors 111, the wheel encoders 112 a-b, the bumper switches 117L and 117R, the optical mouse sensor 133, the IMU 134, and the cliff sensors 135 a-e.)
Regarding Claim 14, Vicenti teaches wherein the robot is configured to move through the environment using a map of the environment, wherein the map contains information about obstacles in the environment. ([0038] The navigation system 170, a behavior-based system executed on the controller 190, can send instructions to the drive system 160 so that the robot 100 can use the drive 160 to navigate an environment. The sensor system 180 gathers the data to allow the robot 100 to implement SLAM techniques [0081] The flow chart 200 of FIG. 2 shows a method of navigating an autonomous robot 100 within an area at least partially enclosed by walls. The method can include aspects of the navigation, mapping, localization, and other SLAM-related software and hardware described above with respect to FIGS. 1A-C.)
Regarding Claim 15, Vicenti teaches wherein the safety module is further configured to detect a dangerous situation based at least on one of: the information provided by the sensor module, or, the information contained in the map of the environment. ([0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop)
Regarding Claim 16, Vicenti teaches wherein the safety module is configured to inform the control module when the safety module alters or stops a movement or task of the robot. (Fig. 1C element 190 controller circuit, element 180 sensor system, element 160 drive system [0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop)
Regarding Claim 17, Vicenti teaches wherein altering or stopping a movement or task of the robot by the safety module comprises overwriting or overruling the control commands sent by the control module to the drive modulor, respectively, the working module. ([0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop)
Regarding Claim 18, Vicenti teaches wherein the robot has an internal power supply that is configured to provide power to the drive module and wherein the altering or stopping of a movement of the robot comprises cutting the drive module off from the internal power supply. ([0036] The power system 150, which includes a power source, provides electric power to the systems operable with the robot 100. [0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop)
Regarding Claim 19, Vicenti teaches wherein the drive module comprises at least two drive wheels that are configure to be connected to an electric drive and to move the robot (100) through the environment. ([0037] The drive 160 controls motors 109 a, 109 b to drive wheels 110 a-b of the wheel modules 108 a-b such that the wheel modules 108 a-b can propel the robot 100 in any drive direction along the floor surface. [0041] the controller 190 can instruct the power system 150 to provide electrical power to the motors of the drive system 160 to move the robot 100 in the forward drive direction F.)
Regarding Claim 20, Vicenti teaches wherein the safety module is configured to: detect obstacles in the environment of the robot, and reduce a maximum allowed speed of the robot if an obstacle is detected in the environment of the robot. ([0042] The controller 190 can redirect the wheel modules 108 a-b of the drive system 160 in response to, for example, signals received from the navigation system 170 and the sensor system 180. The navigation system 170 can deliver instructions to the robot controller 190 to maneuver the robot 100 in any direction across the environment by independently controlling the rotational speed and direction of each wheel module 108 a-b of the drive system 160. The robot controller 190 can maneuver the robot 100 to rotate substantially in place such that the robot 100 can maneuver away from or along an obstacle, wall, or other structural element of the environment.)
Regarding Claim 21, Vicenti teaches wherein the robot further comprises a work module that is configured to treat a floor surface or execute a task of the robot. ([0036] The cleaning system 155 uses rollers 122 a-b, the side brush 125, and a debris bin fan 123 housed in the robot body 102 to ingest debris.)
Regarding Claim 26, Vicenti teaches wherein the control module has a processor that is configured to execute a control software, and wherein the safety module has a further separate processor that is configured to execute a software for the recognition of dangerous situations. ([0081] FIG. 2 shows a method of navigating an autonomous robot 100 within an area at least partially enclosed by walls. The method can include aspects of the navigation, mapping, localization, and other SLAM-related software and hardware [0108] cliff sensor data is further incorporated into the SLAM system, the physical elements can include the absence of floor beneath the robot (e.g., a cliff), a change in floor characteristics (e.g., going from carpet to tile), or other features that the cliff sensors can detect.)
Regarding Claim 27, teaches A method for controlling an autonomous mobile robot, the method comprising: ([0081] The flow chart 200 of FIG. 2 shows a method of navigating an autonomous robot 100 within an area at least partially enclosed by walls) controlling a movement or a task of the robot by a control module, wherein the controlling of the movement or the task comprises the sending of first control commands from the control module to a drive module or, respectively, the working module, ([0036] the body 102 of the robot 100 houses a control system 149 that includes a power system 150, a cleaning system 155, a drive system 160, a navigation system 170, a sensor system 180, a controller circuit 190 (herein also referred to as “controller 190”), and a memory storage element 195.) wherein the drive module is configured to move the robot through an environment, ([0037] The drive 160 can maneuver the robot 100 across the floor surface based on a drive command having x, y, and θ components (shown in FIG. 1A)) wherein controlling the task comprises sending of second control commands from the control module to a working module that is configured to execute a task of the robot, ([0036] The cleaning system 155 uses rollers 122 a-b, the side brush 125, and a debris bin fan 123 housed in the robot body 102 to ingest debris.)  monitoring the robot behavior using a safety module, ([0038] The sensor system 180 creates a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions (e.g., navigation actions, drive actions) to take within the environment.) detecting a dangerous situation using the safety modulor task of the robot as dangerous based on specified criteria when a dangerous situation has been detected; ([0034] Each cliff sensor 135 a-d is disposed near one of the side surfaces so that the robot 100 can detect an incoming drop or cliff from either side of its body 102. A distance larger than the expected clearance between the floor and the cliff sensor 135 a-d, e.g. greater than 2 mm, indicates that the cliff sensor 135 a-d has detected a cliff-like obstacle or environmental element in the floor topography.) and altering or stopping a movement or the task of the robot by the safety module if the movement or task is assessed as dangerous, wherein altering or stopping the movement or task of the robot comprises sending third control commands from the safety module. ([0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop.)
Regarding Claim 28, Vicenti teaches further comprising: monitoring a reaction of the control module to a detected dangerous situation, and assessing the reaction of the control module as adequate or inadequate based on specified criteria. ([0036] the body 102 of the robot 100 houses a control system 149 that includes a power system 150, a cleaning system 155, a drive system 160, a navigation system 170, a sensor system 180, a controller circuit 190 (herein also referred to as “controller 190”), and a memory storage element 195. [0038] the sensor system 180 includes sensors disposed on the robot 100, such as the obstacle detection sensors 111, the wheel encoders 112 a-b, the bumper switches 117L and 117R, the optical mouse sensor 133, the IMU 134, and the cliff sensors 135 a-e. Some or all of the sensors of the sensor system 180 generate data related to features of structural elements in the environment, thereby enabling the navigation system 170 determine a mode or behavior to use to navigate about the environment for complete coverage of a room or cell or for avoiding a potential hazard, such as a low overhang that would render a wedged condition or a lamp base that would render a beached condition.)
Regarding Claim 29, Vicenti teaches further comprising: only altering or stopping the movement or task of the robot if the movement or task has been assessed as dangerous and the reaction of the control module is assessed as inadequate. ([0034] Each cliff sensor 135 a-d is disposed near one of the side surfaces so that the robot 100 can detect an incoming drop or cliff from either side of its body 102. A distance larger than the expected clearance between the floor and the cliff sensor 135 a-d, e.g. greater than 2 mm, indicates that the cliff sensor 135 a-d has detected a cliff-like obstacle or environmental element in the floor topography. The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop.)
Regarding Claim 30, Vicenti teaches further comprising: informing the control module when the safety module has detected a dangerous situation. (Fig. 1C element 190 controller circuit, element 180 sensor system, element 160 drive system [0034] Each cliff sensor 135 a-d is disposed near one of the side surfaces so that the robot 100 can detect an incoming drop or cliff from either side of its body 102. A distance larger than the expected clearance between the floor and the cliff sensor 135 a-d, e.g. greater than 2 mm, indicates that the cliff sensor 135 a-d has detected a cliff-like obstacle or environmental element in the floor topography.)
Regarding Claim 31, Vicenti teaches further comprising: informing the control module when the safety module alters or stops a movement or task of the robot. (Fig. 1C element 190 controller circuit, element 180 sensor system, element 160 drive system [0034] The robot 100 includes multiple cliff sensors 135 a-d located near the forward and rear edges of the robot body 102, behind the drive wheels 110 a-b at a distance that enables the robot 100 to receive a cliff sensor signal and have time to stop the wheels 110 a-b before moving off a sensed drop.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vicenti (US 20160271795 A1) in view of Watanabe (US 9717387 B1)
Regarding Claim 6, Vicenti teaches wherein the robot (100) further comprises a sensor module that is configured to provide information regarding at least one of: an internal state of the robot, or the environment of the robot, ([0038] Some or all of the sensors of the sensor system 180 generate data related to features of structural elements in the environment)
Vicenti fails to teach, but Watanabe teaches wherein the safety module is further configured to monitor the operation of the sensor module and to stop the robot if the operation of the sensor module is recognized as being defective. ([0114] the control unit 39 has detected, by the temperature sensor 71, an abnormal high temperature that is the specified upper-limit temperature threshold or higher, or an abnormal low temperature that is the specified lower-limit temperature threshold or lower during the cleaning mode, the vacuum cleaner 11 interrupts the cleaning, travels to a preset specified position, and performs image pickup with the camera 35)
In this way, the system of Watanabe includes a temperature sensor to interrupt cleaning when a threshold is reached. Like Vicenti, Watanabe is concerned with robotic vacuum cleaners.
Therefore, from these teachings of Vicenti and Watanabe, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Watanabe to the system of Vicenti since doing so would enhance the system by including a temperature sensor to interrupt cleaning when a threshold is reached.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti (US 20160271795 A1) in view of Szatmary (US 9717387 B1)
Regarding Claim 22, Vicenti fails to teach, but Szatmary teaches wherein the robot has a transport platform or a gripper arm for transporting objects. (Col 38 Lines 28-32 one such implementation of a robotic manipulator operable to collect objects, the determination operation 1208 may utilize visual, position, and/or other sensors in order to determine location of the grasping component relative an object.)
In this way, the system of Szatmary includes a robot manipulator capable of collecting objects. Like Vicenti, Szatmary is concerned with robotic vacuum cleaners.
Therefore, from these teachings of Vicenti and Szatmary, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Szatmary to the system of Vicenti since doing so would enhance the system by including a robotic manipulator to collect items.
Regarding Claim 23, Vicenti fails to teach, but Szatmary teaches further having a communication module that is configured to establish a communication connection to at least one of: a Human Machine Interfacor an external devic. (Fig. 6 element 600 robot element 626 communications component Col 34 Lines 52-58 The communications component 626 may include one or more connections configured to interact with external computerized devices to allow for, inter alia, management and/or control of the robotic device. The connections may include any of the wireless or wireline interfaces discussed above, and further may include customized or proprietary connections for specific applications.)
In this way, the system of Szatmary includes a communications component. Like Vicenti, Szatmary is concerned with robotic vacuum cleaners.
Therefore, from these teachings of Vicenti and Szatmary, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Szatmary to the system of Vicenti since doing so would enhance the system by including a communications component.
Regarding Claim 24, Vicenti fails to teach, but Szatmary teaches wherein the control module is configured to generate, based on data received via the communication connection, control commands for the drive modul. (Fig. 6 element 600 robot element 626 communications component Col 34 Lines 52-58 The communications component 626 may include one or more connections configured to interact with external computerized devices to allow for, inter alia, management and/or control of the robotic device. The connections may include any of the wireless or wireline interfaces discussed above, and further may include customized or proprietary connections for specific applications.)
In this way, the system of Szatmary includes a communications component configured to control the robot device. Like Vicenti, Szatmary is concerned with robotic vacuum cleaners.
Therefore, from these teachings of Vicenti and Szatmary, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Szatmary to the system of Vicenti since doing so would enhance the system by including a communications component configured to control the robot device.
Regarding Claim 25, Vicenti fails to teach, but Szatmary teaches wherein the communication connection comprises at least one of: a direct wireless connection, a local wireless network connection, or an Internet connection. (Col 35 Lines 40-55 In FIG. 7, one or more controller apparatus (e.g., 710_1) may connect to the entity 706 via a remote link 714, e.g., WiFi, and/or cellular data network. In some implementations, one or more controller apparatus (e.g., 710_2) may connect to the entity 706 via a local computerized interface device 704 using a local link 708. In one or more implementations, the local link 708 may comprise one or more of a network (Ethernet), wireless link (e.g. Wi-Fi, Bluetooth, infrared, radio), serial bus link (USB, Firewire,) and/or other links. The local computerized interface device 704 may communicate with the cloud server entity 706 via link 712. In one or more implementations, links 712 and/or 714 may comprise an internet connection, and/or other network connection effectuated via any of the applicable wired and/or wireless technologies (e.g., Ethernet, Wi-Fi, LTE, CDMA, GSM, and/other protocols)
In this way, the system of Szatmary includes a communications component connected via a remote link, WiFi, or internet connection. Like Vicenti, Szatmary is concerned with robotic vacuum cleaners.
Therefore, from these teachings of Vicenti and Szatmary, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Szatmary to the system of Vicenti since doing so would enhance the system by including a communications component connected via a remote link, WiFi, or internet connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664